     Case: 1:20-cv-07307 Document #: 21 Filed: 01/07/21 Page 1 of 1 PageID #:870

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

XYZ Corporation
                                                     Plaintiff,
v.                                                                Case No.: 1:20−cv−07307
                                                                  Honorable Robert W.
                                                                  Gettleman
The Partnerships and Unincorporated Associations
Identified on Schedule A
                                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 7, 2021:


       MINUTE entry before the Honorable Robert W. Gettleman: Plaintiff's second ex
parte motion to extend the Temporary Restraining Order [19] is granted. The Temporary
Restraining Order [14] entered on 12/14/2020 is extended to 1/25/2021. Telephonic status
hearing set for 1/11/2021 is stricken and reset to 1/25/2021 at 9:15 a.m. The call−in
number is (888) 684−8852 and the access code is 1503395. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
